Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions
1. Applicant's election with traverse of Group I and species (TLR7/8; ISF35; adenoviral) in the reply filed on 3/3/2022 is acknowledged.  
The traversal is on the ground(s) that: Kedl et al. does not anticipate the common
technical feature; Kedl et al. does not teach administering a chimeric CD154 polypeptide with a TLR agonist; Kedl et al. notes that references to CD40L contained native CD40L sequences and fragments; the restriction requirement should be withdrawn.
	It is noted that Kedl et al. teaches nucleic acid constructs containing gene encoding CD40L polypeptide or fragment, and gene encoding human type 1 interferon and optionally gene encoding antigen; such a construct reads on a chimeric CD154 (see also claims 1, 6 of Kedl et al. teaching or suggesting construct comprising sequence encoding CD40L; antigen; interferon as part of the same construct). However, in view of the instant specification expressly defining chimeric CD154 (“As used herein, the term "chimeric CD154" or "chimeric ISF construct" refers to a ligand comprised of at least one domain or subdomain of CD154 from one species and at least one domain or subdomain of CD154 from a different species. In certain embodiments, the at least two species from which the chimeric CD154 is derived are human and murine CD154” [0033]), applicant’s arguments are considered and found persuasive, and the Restriction is withdrawn.
Claims 1-15, 17, 20-29 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 7/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 3, 7, 11, 12 are objected to because of the following informalities:  
Claim 3 should recite a comma after reciting dependency to be consistent with the other claims (“The method of claim 1, wherein…”).
Claim 7 appears to be missing punctuation.
As to claim 11, for improved language, the claim should recite language such as “a method for treating cancer in a subject”.
As to claim 12, for improved language, the claim should recite “simultaneously”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claims 3, 4, 7-15, 17, 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 3, 4, 7-15, 17, 20-29 as submitted 10/11/2019.
As to claims 3, 11, the claims recite “that replaces”. It is not clear if the subdomain has already replaced cleavage site or will replace said cleavage site.
As to claim 4, the claim recites “the extracellular subdomain”. There is insufficient antecedent basis for this limitation in the claim.
As to claim 7, the claim recites culturing immune cell and said eukaryotic cell. It is not clear what the relationship between the cells is and which cell the peptide is expressed in.
As to claim 8, the claim recites “the expression cassette”. There is insufficient antecedent basis for this limitation in the claim.
As to claim 20, the claim recites “the combination therapy”. There is insufficient antecedent basis for this limitation in the claim.
As to claim 23, the claim recites “the expression cassette”. There is insufficient antecedent basis for this limitation in the claim.
As to claim 26, the claim is a use claim which does not set forth any steps involved in the process (See MPEP 2173.05(q)).
Further as to claim 29, the claim recites “the expression cassette”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
See claims 26-29 as submitted 10/11/2019.
These claims are analyzed for eligibility in accordance with their broadest reasonable interpretation. In view of the Subject Matter Eligibility Test for Products and Processes (See flowchart at pages 10-11 at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf  ), in view of Step 1, “use” claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101")(See MPEP 2173.05(q)).
In this case, claims 26-29 recite or are directed to a “use” without any actual steps.
Therefore, claims 26-29 do not recite eligible subject matter under 35 U.S.C. 101 in view of the Subject Matter Eligibility Test for Products and Processes, and the claimed invention is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claims 1, 2, 5, 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Brogdon et al. (WO2016/057841)(See PTO-892: Notice of References Cited).
See claims 1, 2, 5, 6 as submitted 10/11/2019.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Brogdon et al. teaches: administration of anti-GTR antibody molecule with anti-cancer agent having known activity in immune cell assay [0378]; analysis for expression on immune cells [0667]; including CD40 agonist [0388]; including ISF35, chimeric CD154 [0519](as recited in claims 1, 5, 6); TLR-7/8 agonist [0402](as recited in claims 1, 2).
In view of such teachings and Brogdon et al. teaching the step of administration of CD40 agonist, including ISF35, Brogdon et al. anticipates or renders obvious the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 3, 4, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon et al. as applied to claims 1, 2, 5, 6 above and further in view of Cantwell et al. (WO03099340)(See PTO-892:Notice of References Cited).
See claims 3, 4, 7-10 as submitted 10/11/2019.
See also the 35 U.S.C. 112(b) rejection above.
See the teachings of Brogdon et al. above.
Brogdon et al. does not teach wherein said chimeric CD154 polypeptide comprises (a) an extracellular subdomain of human CD154 that binds to a human CD154 receptor and (b) an extracellular subdomain of non-human CD154 that replaces a cleavage site of human CD154; wherein the extracellular subdomain of non-human CD 154 is an extracellular subdomain of murine CD154; wherein the chimeric CD154 polypeptide is administered to a subject by (i) providing a coding region for the chimeric CD154 polypeptide in an expression vector under control of a promoter active in a eukaryotic cell, and (ii) culturing said immune cell and said eukaryotic cell under conditions supporting expression of said chimeric CD154 polypeptide; wherein the expression cassette is in a viral vector; wherein the viral vector is an adenoviral vector, a retroviral vector, a pox viral vector, a herpesviral vector, an adeno-associated viral vector, or a polyoma viral vector; wherein the viral vector is an adenoviral vector.
Cantwell et al. teaches: CD154 comprising extracellular subdomain of human CD154 that binds to a human CD154 receptor and extracellular subdomain of non-human CD154 that replaces a cleavage site of human CD154 [0019](as recited in claim 3); extracellular subdomain of non-human CD154, preferably murine CD154 (abstract)(as recited in claim 4).
Cantwell et al. also teaches: vector comprising ISF35 [0081, 0092, 00118]; with promoter [00120]; adenovirus vector [00142](as recited in claims 8-10); producing CD154 comprising culturing host cell under conditions suitable to effect expression [0069]. 
As to claim 7, such a recitation is interpreted as a product by process claim to a CD154 peptide (See MPEP 2113: I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Further, as Cantwell et al. teaches such steps and components for adenovirus vector comprising ISF35 and expression of protein, Cantwell et al. is interpreted to teach claim 7.
One of ordinary skill in the art would have been motivated to use chimeric CD154 as taught by Cantwell et al. in composition as taught by Brogdon et al. Brogdon et al. teaches chimeric CD154, and Cantwell et al. teaches such a chimeric CD154 (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
One of ordinary skill in the art would have had a reasonable expectation of success for using chimeric CD154 as taught by Cantwell et al. in composition as taught by Brogdon et al. There would have been a reasonable expectation of success given the underlying materials (CD154 as taught by Brogdon et al. and Cantwell et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

8. Claims 11-15, 17, 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Brogdon et al. (WO2016/057841)(cited above) in view of Cantwell et al. (WO03099340)(cited above).
See claims 11-15, 17, 20-29 as submitted 10/11/2019.
See the teachings of Brogdon et al. above, including as to: treating cancer (abstract)(as recited in claim 11); TLR agonist; chimeric CD154 peptide; intratumoral administration [0595](as recited in claims 14, 15); bladder cancer [0049](as recited in claim 17); chemotherapy [0051](as recited in claims 20, 21, 27); human [0051](as recited in claim 25); pharmaceutical composition [0233](as recited in claim 26).
Brogdon et al. does not teach chimeric CD154 as recited in claim 11, 26.
See the teachings of Cantwell et al. above, including as to recitations of claims 11, 22, 24, 28; vector.
One of ordinary skill in the art would have been motivated to use chimeric CD154 as taught by Cantwell et al. in composition as taught by Brogdon et al. Brogdon et al. teaches chimeric CD154, and Cantwell et al. teaches such a chimeric CD154 (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
As to claims 12, 13, such order of steps is considered obvious to one of ordinary skill in the art in view of Brogdon et al. in view of Cantwell et al. absent unexpected results (See MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
One of ordinary skill in the art would have had a reasonable expectation of success for using chimeric CD154 as taught by Cantwell et al. in composition as taught by Brogdon et al. There would have been a reasonable expectation of success given the underlying materials CD154 as taught by Brogdon et al. and Cantwell et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9. Claims 11-15, 17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-22 of U.S. Patent No. 9980956 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1, 3-22 of U.S. Patent No. 9980956 recite method of treating tumor comprising comprising administering a therapeutically effective amount of a first immune checkpoint inhibitor compound to the subject; and administering a therapeutically effective amount of an IRM compound to the subject; wherein the IRM compound is N-(4-[[4-amino-2-butyl-1H-imidazo[4,5-c]quinolin-1-yl]oxy]butyl)octadecan- amide, or a pharmaceutically acceptable salt thereof.
Claims 1, 3-22 of U.S. Patent No. 9980956 do not teach TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1, 3-22 of U.S. Patent No. 9980956. Claims 1, 3-22 of U.S. Patent No. 9980956 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1, 3-22 of U.S. Patent No. 9980956. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10. Claims 11-15, 17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10583134 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1-5 of U.S. Patent No. 10583134 recite method of treating tumor comprising comprising administering a therapeutically effective amount of a PD-L1 antibody to the subject; and administering a therapeutically effective amount of an IRM compound to the subject; wherein the IRM compound is N-(4-[[4-amino-2-butyl-1H-imidazo[4,5-c]quinolin-1-yl]oxy]butyl)octadecan- amide, or a pharmaceutically acceptable salt thereof.
Claims 1-5 of U.S. Patent No. 10583134 do not teach TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-5 of U.S. Patent No. 10583134. Claims 1-5 of U.S. Patent No. 10583134 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-5 of U.S. Patent No. 10583134. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

11. Claims 11-15, 17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8211422 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1-30 of U.S. Patent No. 8211422 recite method of treating tumor comprising administering to said patient cells that have been transformed with a chimeric gene, wherein said cells are peripheral blood lymphocytes, said chimeric gene containing a) a first DNA segment encoding a single-chain Fv (scFv) domain of an antibody directed against the selected tumor-specific antigen and b) a second DNA segment encoding a lymphocyte-activating molecule subunit of a Fc receptor to express the scFv domain and the lymphocyte-activating molecule on the surface of the lymphocytes and to provide said antibody-type specificity.
Claims 1-30 of U.S. Patent No. 8211422 do not teach TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-30 of U.S. Patent No. 8211422. Claims 1-30 of U.S. Patent No. 8211422 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-30 of U.S. Patent No. 8211422. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12. Claims 11-15, 17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 7749967 in view of in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claim 8 of U.S. Patent No. 7749967 recite method of preventing or inhibiting melanoma comprising administering an effective amount of an immunogenic peptide consisting of a gp100 amino acid sequence selected from SEQ ID NOs: 14-16 and 20-2, effective to stimulate an immunoprophylactic response to the melanoma, whereupon the recurrence of the melanoma is prevented or inhibited. 
Claims 8 of U.S. Patent No. 7749967 do not teach TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claim 8 of U.S. Patent No. 7749967. Claim 8 of U.S. Patent No. 7749967 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claim 8 of U.S. Patent No. 7749967. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

13. Claims 11-15, 17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9512401 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1-12 of U.S. Patent No. 9512401 recite method of treating cancer patient comprising administering to the patient an effective amount of anti-cancer T-cells wherein the anti-cancer T-cells are selected or enriched for BTLA-positive T-cells.
Claims 1-12 of U.S. Patent No. 9512401 do not teach TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-12 of U.S. Patent No. 9512401. Claims 1-12 of U.S. Patent No. 9512401 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-12 of U.S. Patent No. 9512401. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

14. Claims 11-15, 17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10894044 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1-12 of U.S. Patent No. 10894044 recite method of treating cancer comprising administering to the host a combination of liposomal irinotecan and nivolumab, in an amount and in a schedule of administration that is therapeutically synergistic in the treatment of said cancer. 
Claims 1-12 of U.S. Patent No. 10894044 do not teach TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-12 of U.S. Patent No. 10894044. Claims 1-12 of U.S. Patent No. 10894044 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-12 of U.S. Patent No. 10894044. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15. Claims 11-15, 17, 20-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-41 of U.S. Patent No. 11298420 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 17-41 of U.S. Patent No. 11298420 recite method of treating patient suffering from a tumor comprising: administering to a patient suffering from a tumor, an oncolytic virus comprising a heterologous nucleic acid inserted into the oncolytic virus genome, said nucleic acid comprising a sequence encoding a chimeric human/mouse CD40 ligand operatively linked to a transcriptional control element, wherein the oncolytic virus further comprises one heterologous gene encoding a therapeutic protein, wherein the heterologous gene is selected from the group consisting of genes encoding antibodies, genes encoding pro-drug converting enzymes, and genes encoding checkpoint inhibitors, wherein the chimeric human/mouse CD40 ligand and the therapeutic protein encoded by the one heterologous gene are the only heterologous amino acid sequences expressed by the oncolytic virus.
Claims 17-41 of U.S. Patent No. 11298420 do not teach TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 17-41 of U.S. Patent No. 11298420. Claims 17-41 of U.S. Patent No. 11298420 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 17-41 of U.S. Patent No. 11298420. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

16. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13, 14, 16, 21, 22, 24 of copending Application No. 16/349227 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1-9, 13, 14, 16, 21, 22, 24 of copending Application No. 16/349227 recite method of treating a subject having melanoma, the method comprising administering to the subject an IL-2RB-activating amount of a long acting IL-2RB-biased agonist composition comprising compounds of a formula (as pictured) wherein IL-2 is interleukin-2, and each “n” is an integer from about 3 to about 4000, and a peptide-based cancer vaccine, wherein the long-acting IL-2RB- biased agonist composition is administered at a dose that is less than about 0.7 mg/kg.
Claims 1-9, 13, 14, 16, 21, 22, 24 of copending Application No. 16/349227 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-9, 13, 14, 16, 21, 22, 24 of copending Application No. 16/349227. Claims 1-9, 13, 14, 16, 21, 22, 24 of copending Application No. 16/349227 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-9, 13, 14, 16, 21, 22, 24 of copending Application No. 16/349227. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

17. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, 11, 17, 39-47, 51 of copending Application No. 15/772789 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1, 4, 5, 10, 11, 17, 39-47, 51 of copending Application No. 15/772789 recite method of treating a subject metatstatic melanoma, the method comprising: (a) providing systemically to the subject an effective amount of a human programmed cell death 1 (PD-1) axis binding antagonist, (b) providing systemically to the subject an effective amount of a CTLA-4 inhibitor; and (c} administering intratumorally to the subject an expression vector encoding ISF35.
Claims 1, 4, 5, 10, 11, 17, 39-47, 51 of copending Application No. 15/772789 do not recite TLR agonist and chimeric CD154 polypeptide (as recited in claim 11).
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1, 4, 5, 10, 11, 17, 39-47, 51 of copending Application No. 15/772789. Claims 1, 4, 5, 10, 11, 17, 39-47, 51 of copending Application No. 15/772789 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1, 4, 5, 10, 11, 17, 39-47, 51 of copending Application No. 15/772789. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

18. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/478833 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claim 14 of copending Application No. 16/478833 recites a method for preventing or treating cancers, wherein said method comprises administering to a subject in need an effective amount of the humanized antibody or a functional fragment thereof according to claim 1.
Claim 14 of copending Application No. 16/478833 does not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claim 14 of copending Application No. 16/478833. Claim 14 of copending Application No. 16/478833 recites treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claim 14 of copending Application No. 16/478833. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

19. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/092043 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1-15 of copending Application No. 17/092043 recite a method of treating a melanoma in a mammalian subject, comprising administering to the subject an effective amount of an isolated peptide 35 amino acids in length 5 or less and comprising the sequence of SLC45A232-3900 (SEQ ID NO:1) or SLC45A2393-402 (SEQ ID NO:2) or a sequence having at least 90 % identity to SLC45A 2382-300 (SEQ ID NO:1) or SLC45A2393-402 (SEQ ID NO:2), wherein the peptide selectively binds HLA-A2, HLA- A*0201, HLA-A24, or HLA-A*2402, wherein the melanoma is cutaneous melanoma, a mucosal melanoma, or a metastatic melanoma. 10 2. The method of claim 1, wherein the subject is a human.
Claims 1-15 of copending Application No. 17/092043 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-15 of copending Application No. 17/092043. Claims 1-15 of copending Application No. 17/092043 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1-15 of copending Application No. 17/092043. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

20. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of copending Application No. 17/115219 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 12-19 of copending Application No. 17/115219 recite a method of treating cancer comprising administering to the host a combination of liposomal irinotecan and pembrolizumab for the treatment of cancer in a host in need thereof, in an amount and in a schedule of administration that is therapeutically synergistic in the treatment of said cancer.
Claims 12-19 of copending Application No. 17/115219 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 12-19 of copending Application No. 17/115219. Claims 12-19 of copending Application No. 17/115219 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 12-19 of copending Application No. 17/115219. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

21. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-60 of copending Application No. 17/263094 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 18-60 of copending Application No. 17/263094 recite a method comprising administering to patient (who has cancer) a population of activated T cells that selectively recognize cancer cells that present a peptide on the cell surface, wherein the peptide comprises an amino acid sequence selected from the group consisting of RVWDVSGLRK (SEQ ID NO: 1), RVWDVSGLRKK (SEQ ID NO: 2), LLDGFLATV (SEQ ID NO: 3), SLLDGFLATV (SEQ ID NO: 4), and SPRQPPLLL (SEQ ID NO: 9), wherein said cancer is selected from the group consisting of glioblastoma, breast cancer, colorectal cancer, renal cell carcinoma, chronic lymphocytic leukemia, hepatocellular carcinoma, non-small cell and small cell lung cancer, Non- Hodgkin lymphoma, acute myeloid leukemia, ovarian cancer, pancreatic cancer, prostate cancer, esophageal cancer including cancer of the gastric- esophageal junction, gallbladder cancer and cholangiocarcinoma, melanoma, gastric cancer, testis cancer, urinary bladder cancer, head and neck squamous cell carcinoma, and uterine cancer; comprising administering to the patient a population of activated T cells that selectively recognize cancer cells that present a peptide on the cell surface, wherein the peptide comprises an amino acid sequence selected from the group consisting of RVWDVSGLRK (SEQ ID NO: 1), RVWDVSGLRKK (SEQ ID NO: 2), LLDGFLATV (SEQ ID NO: 3), SLLDGFLATV (SEQ ID NO: 4), and SPRQPPLLL (SEQ ID NO: 9), wherein said cancer is selected from the group consisting of glioblastoma, breast cancer, colorectal cancer, renal cell carcinoma, chronic lymphocytic leukemia, hepatocellular carcinoma, non-small cell and small cell lung cancer, Non- Hodgkin lymphoma, acute myeloid leukemia, ovarian cancer, pancreatic cancer, prostate cancer, esophageal cancer including cancer of the gastric- esophageal junction, gallbladder cancer and cholangiocarcinoma, melanoma, gastric cancer, testis cancer, urinary bladder cancer, head and neck squamous cell carcinoma, and uterine cancer.
Claims 18-60 of copending Application No. 17/263094 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 18-60 of copending Application No. 17/263094. Claims 18-60 of copending Application No. 17/263094 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 18-60 of copending Application No. 17/263094. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

22. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-34 of copending Application No. 17/756074 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 28-34 of copending Application No. 17/756074 recite a method of killing cancer cells in an individual, comprising the step of delivering to the individual a therapeutically effective amount of the composition of any one of claims 1-16.
Claims 28-34 of copending Application No. 17/756074 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 28-34 of copending Application No. 17/756074. Claims 28-34 of copending Application No. 17/756074 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 28-34 of copending Application No. 17/756074. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

23. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of copending Application No. 15/773090 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 1, 2 of copending Application No. 15/773090 recite a method for treating cancer comprising administering, to a patient suffering from the non-small cell lung cancer, a PD-1 inhibitor selected from the group consisting of Keytruda (pembrolizumab; MK3475M, lambrolizumab), Opdivo (nivolumab; MDXII06; BMS936558), pidilizumab (CT-O11), AMP-224, MEDI0680 (AMP-514), and AUNP-12; and administering, to the patient, an adenovirus 
vector comprising SEQ ID NO:1 operatively linked to a promoter sequence and to a 
polyadenylation signal sequence.
Claims 1, 2 of copending Application No. 15/773090 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1, 2 of copending Application No. 15/773090. Claims 1, 2 of copending Application No. 15/773090 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 1, 2 of copending Application No. 15/773090. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

24. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 22-38, 40 of copending Application No. 15/847612 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 15, 22-38, 40 of copending Application No. 15/847612 recite a method comprising: administering to a patient suffering from a cancer a replication competent oncolytic adenovirus containing (i) a 24-base-pair deletion within the CR2 portion of the E1A gene that encompasses the area responsible for binding Rb protein and a deletion in part, 
or all of the E3 gene region, (i1) an RGD-4C sequence inserted into an HI loop of fiber knob protein, and (iii) a heterologous nucleic acid inserted into a nonessential region of the adenovirus genome, said nucleic acid comprising a sequence encoding a chimeric human/mouse CD40 ligand operatively linked to a transcriptional control element and inserted in the E3 
deleted gene region in the reverse orientation to the native E3 gene.
Claims 15, 22-38, 40 of copending Application No. 15/847612 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 15, 22-38, 40 of copending Application No. 15/847612. Claims 15, 22-38, 40 of copending Application No. 15/847612 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 15, 22-38, 40 of copending Application No. 15/847612. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

25. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 of copending Application No. 17/091549 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 16-18 of copending Application No. 17/091549 recite a method of treating a malignancy, comprising administering to a subject in need thereof an effective amount of replicating-enhanced adenovirus of claim 1.
Claims 16-18 of copending Application No. 17/091549 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 16-18 of copending Application No. 17/091549. Claims 16-18 of copending Application No. 17/091549 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 16-18 of copending Application No. 17/091549. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

26. Claims 11-15, 17, 20-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-28, 34-49 of copending Application No. 17/253927 in view of Brogdon et al. and Cantwell et al. (references cited above).
See claims 11-15, 17, 20-25 above.
It is noted the instant claims recite “comprising” and as such are interpreted in an open ended fashion (See MPEP 2111). 
Claims 9-28, 34-49 of copending Application No. 17/253927 recite a method for treating a malignancy, comprising administering to a subject in need thereof an effective amount of APCs of any one of the preceding claims; comprising administering to a subject in need thereof an effective amount of an oncolytic virus of any one of claims 29-31 or the composition of claim 31 or 32.
Claims 9-28, 34-49 of copending Application No. 17/253927 do not recite TLR agonist and chimeric CD154 polypeptide.
See the teachings of Brogdon et al. and Cantwell et al. above.
One of ordinary skill in the art would have been motivated to combine TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 9-28, 34-49 of copending Application No. 17/253927. Claims 9-28, 34-49 of copending Application No. 17/253927 recite treating cancer, and Brogdon et al. and Cantwell et al. also teach treating cancer (See MPEP 2144.06: Art Recognized Equivalence for the Same Purpose: I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).
One of ordinary skill in the art would have had a reasonable expectation of success for
combining TLR agonist and chimeric CD154 polypeptide as taught by Brogdon et al. and Cantwell et al. with the method as recited in claims 9-28, 34-49 of copending Application No. 17/253927. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	27. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648